NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREDERICK E. LEONARD,                           No.    19-15524

                Plaintiff-Appellant,            D.C. No. 2:16-cv-02767-DB

 v.
                                                MEMORANDUM*
M. THOMPSON; S. CLEMENTE,

                Defendants-Appellees,

and

J. METZGER,

                Defendant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Deborah L. Barnes, Magistrate Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Former pretrial detainee Frederick E. Leonard appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging failure-

to-protect and due process claims. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo whether the magistrate judge validly entered judgment on

behalf of the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014).

We vacate and remand.

      Leonard consented to proceed before a magistrate judge. See 28 U.S.C.

§ 636(c). The magistrate judge then dismissed a claim against defendant Metzger

before Metzger had been served. See 28 U.S.C. § 1915A. Because all parties,

including unserved defendants, must consent to proceed before the magistrate

judge for jurisdiction to vest, see Williams v. King, 875 F.3d 500, 503-04 (9th Cir.

2017), we vacate the magistrate judge’s July 25, 2017 order and remand for further

proceedings as to the dismissed claims.

      In light of our disposition, we do not consider Leonard’s contentions

regarding summary judgment.

      Leonard’s “motion to object” (Docket Entry No. 19) is denied.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          2                                   19-15524